Title: From George Washington to Major General Charles Lee, 11 December 1776
From: Washington, George
To: Lee, Charles

 

Dr Sir
Trenton Falls Decr 11th 1776

Your favor of the 8 Inst. by the Light Horseman reached me last night. Having wrote you fully respecting my situation just before it came to hand, it is unnecess[ar]y to add much now; I shall only say that Philadelphia beyond all question is the Object of the Enemy’s movements and that nothing less than our utmost exertions will be sufficient to prevent Genl Howe from possessing it. The force I have is weak and entirely incompetent to that end. I must therefore entreat you to push on with every possible succour you can bring. Your aid may give a more favourable complexion to our Affairs. You know the importance of the City of Philadelphia and the fatal consequences that must attend the loss of it. I am Dr Sir Yr Most Obedt St.
